DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, 11 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2014/0334732), hereinafter Jung in view of Guiheneuf et al. (US 2005/0262164), hereinafter Guiheneuf.

In reference to claim 1, Jung discloses a method, comprising:
at an electronic device with a touch-sensitive display (140 of Fig. 1):

detecting a hand-drawn input (by using the pen or finger; paragraph [84]) on the touch-sensitive display in an area corresponding to the first day, wherein the hand-drawn input extends over a vertical portion that is (vertical line in area 1722; paragraph [79]), less than all (from Thursday 4 – Thursday 25), of the first day in the displayed calendar;
in response to detecting the hand-drawn input, displaying, over the vertical portion of the first day, one or more graphics (arrow of handwriting 2111) that correspond to the hand-drawn input (Fig. 21);
while displaying, over the vertical portion of the first day, the one or more graphics (2111) that correspond to the hand-drawn input, 
creating, in the first day in the electronic calendar, an event with a start time (Thursday 4) and an end time (Thursday 18), wherein the start time and the end time of the event are in accordance with the vertical portion of the first day that the hand drawn input extends over (see 2131 in 2110 associated with vertical portion of the hand drawn arrow 2111 in Fig. 21A).
The embodiment in Fig. 21A does not disclose but, in the other embodiment in, Jung discloses detecting an input that corresponds to a request (if a user select a time 811 or 812 in Fig. 8, in the portable terminal device, the portable device may provide feedback 821 that request a content of a schedule 822 “schedule NLI meeting” related to the selected time (paragraphs [119-120] ); to create an event and in response to detecting the input that corresponds to a request (821) to create an event “schedule NLI 
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the input request and create an event in as suggested in Figs. 8A and 17A-B for the embodiment in Fig. 21,  because it would provide user the confirmation to begin for editing the detail for the schedule event.
Jung does not disclose the first day is “a first day of the week”.
In the same field of endeavor, Guiheneuf discloses an electronic calendar that user can create an event on a first day (Monday) of the week with a start time (10:30 AM, and 2:00 PM) and end time (noon, and 3:00 PM).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Jung with the teaching of Guiheneuf so that user could not only schedule events days across specific days of a month of the year but also can create event within specific times of specific days of a week. 
In reference to claim 2, Jung discloses in response to detecting the hand-drawn input (handwriting input), determining whether the hand-drawn input includes hand-written characters; and
in accordance with a determination that the hand-drawn input includes hand-written characters, recognizing the hand-written characters in the hand-drawn input (the portable terminal device 100 may recognize the handwriting image 1751 in consideration of an attribute of an area of an application corresponding to an area 1742 

In reference to claim 3, Jung discloses after recognizing the hand-written characters, maintaining display of the graphics (“overseas business trip” in operation 1750 of Fig. 17C) that correspond to the hand-drawn input.

In reference to claim 4, Jung discloses after recognizing the hand-written characters, replacing display of the one or more graphics that correspond to hand-written characters with the corresponding recognized characters (see printed “OVERSEAS BUSINESS TRIP” in operation (1760) of Fig. 17C).

In reference to claim 5, Jung inherently discloses the input that corresponds to the request to create the event in the electronic calendar includes ceasing to detect the hand-drawn input, for example, close the handwriting input layer thereby stopping detect handwriting input (paragraph [187]).

In reference to claim 6, Jung discloses input that corresponds to the request to create the event (schedule for overseas business trip) in the electronic calendar (Fig. 17A) is detected on the one or more graphics (1731 in Fig. 17B or 2111 of Fig. 21A) that correspond to the hand-drawn input (handwriting input) as shown in Fig. 17B.

In reference to claim 7, Jung discloses in Fig. 21A, in response to detecting the input (2111) that corresponds to the request to create the event in the electronic calendar:
maintaining display, over the vertical portion of the first day, of the one or more graphics (double sided arrow in Fig. 17C) that correspond to the hand-drawn input (1731) and paragraph [179]). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to provide the one or more graphic that correspond to the hand-drawn input in Fig. 21 A as suggested in Fig. 17C for provide visual information relate to the input information.

In reference to claim 8, Jung discloses in Fig. 21A, in response to detecting the input that corresponds to the request to create the event in the electronic calendar:
adding one or more graphics (visually distinguished cells 2131) in a vertical portion of the Thursday to indicate the start time (Thursday 4) and the end time of the event (Thursday 18);
Jung does not discloses in the Fig. 21a for maintaining display, of the one or more graphic that correspond to the hand-drawn input. 
However, in the Fig. 17C, Jung discloses maintaining display, one or more graphics (double sided arrow) correspond to one graphic that correspond to the hand-drawn input 1731 in Fig. 17B. It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to provide the one or more 

In reference to claim 9, Jung discloses in in response to detecting the input that corresponds to the request to create the event in the electronic calendar:
replacing display of the one or more graphics (double sided arrow) that correspond to the hand-drawn input with display of predetermined graphics for the event (the portable device 100 may visually distinguish cells (2331) from the other cells (paragraph 179].

In reference to claim 11, Jung discloses sending the event to a second electronic device, remote from the electronic device with the touch-sensitive display, wherein a representation of the event is configured to be displayed on the second electronic device with the one or more graphics that correspond to the hand-drawn input (paragraph [185]).
Claims 14 and 15 are device claim and computer readable storage medium claim associated with method claim 1, and therefore are rejected as the same reason as set forth to claim 1.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung, Guiheneuf in view of Atkins et al. (U.S. Patent No. 10,455,703), hereinafter Askins, and further in view of Sheth et al. (U.S. Patent No. 9,268,997), hereinafter Sheth.
In reference to claim 10, Jung does not disclose detecting that a current time is the start time of the event or a predetermined time before the start time of the event; and
in response to detecting that the current time is the start time of the event or the predetermined time before the start time of the event, displaying an event reminder on the touch-sensitive display, wherein the displayed event reminder includes the one or more graphics that correspond to the hand-drawn input.
In the same field of endeavor, Askins discloses in Fig. 3B detecting before predetermined time before the start time (Due in 15min) of the event (312) (of calendar application in Figs. 3) display a reminder (320) on the display.
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the reminder in Jung as taught by Askins so that the reminder is strategically scheduled to provide the reminder to the user associated with the calendar item early enough such that the user can be reminded in a convenient and helpful manner, and will have a chance to perform any necessary tasks prior to the calendar item (see abstract). 
The combination of Jung, Guiheneuf and Askins does not disclose displaying an event reminder on the touch-sensitive display, wherein the displayed event reminder includes the one or more graphics that correspond to the hand-drawn input.
In the same field of endeavor, Sheth discloses in Figs. 5B an event reminder includes one or more graphics that correspond to the hand-drawn input (#family dinner 7:pm, Feb-18).
. 

Claim 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung, and Guiheneuf  in view of Graham (US 2004/0070573).
In reference to claim 16, Jung does not disclose the input that corresponds to the request to create the event in the electronic calendar, is a lift off input.
 In the same field of endeavor, Graham discloses in Fig. 2 the input of a hand-drawn corresponding to create and event is a lift off input to create an event in an electronic calendar (FIG. 3 illustrates how character data are automatically aligned when the user lifts the stylus from the touch screen and waits for a given period of time, approximately two seconds in this example, before entering additional handwritten characters; paragraph [37]).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to use the lift off input in Jung as taught by Graham because it would help to increase readability and provide additional space for new handwritten data entry (paragraph [37]).



Response to Arguments
Applicant's arguments filed December 6, 2021 (with respect to claims 1-15) have been fully considered but they are related to the amended of independent claims 1, 14 and 15, and therefore are mood in view of the new ground of rejection with the newly discovered art of Guiheneuf as above.
With respect to newly added claim 16, see the rejection as applied to the claim as above.

Allowable Subject Matter

Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as indicated in the previous Office Action on May 24, 2021.
 
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Siu et al. (US 2013/0242708) discloses an electronic calendar that user can create an event for a first day of the week (Monday) with a specific time for the event in Fig. 5B and Fig. 5C.
.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686.  The examiner can normally be reached on M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 
 



/DUC Q DINH/Primary Examiner, 
Art Unit 2692